DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on March 2, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/2/2021 has been considered by the examiner.

Drawings
4.	The drawings were received on March 2, 2021.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1-9 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, Kaibe et al (US 2017/0125657) discloses a power conversion device (i.e. circuit of Figure 1) comprising: 
 	a power conversion unit (Fig. 1, inverter circuit 12) including a switching element (Fig. 1, any of switches within inverter circuit 12) having a gate and 5configured to 
 	a first capacitor (Fig. 1, capacitor connected to voltage detecting sensor 12b) provided on a DC input side (Fig. 1, input side of inverter circuit 12) of the power conversion unit (Fig. 1, inverter circuit 12); and 
 	a gate circuit (Fig. 1, circuit of controller 14 and driving unit 15) including a drive circuit (Fig. 1, driving circuit 15) configured to output a gate drive signal (Fig. 1, signals outputted from driving circuit 15) to be supplied to the gate of the switching element (Fig. 1, any of switches within inverter circuit 12). 

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses a second capacitor configured to 10smooth a power supply voltage of power to be supplied to the drive circuit; a bypass circuit configured to cause the second capacitor to be charged with a part of power stored in the first capacitor at the time of power supply loss of a control system circuit and enable the gate drive signal to be maintained in a negative bias by power stored in the second capacitor; and 15a discharging circuit configured to cause the first capacitor to be discharged with the power stored in the first capacitor in a state in which the gate drive signal is maintained in the negative bias by the power stored in the second capacitor. 


 	A power conversion device comprising: 
 	a power conversion unit including a switching element having a gate and 5configured to generate alternating current (AC) power from direct current (DC) power supplied to a provided DC input terminal; 
 	a first capacitor provided on a DC input side of the power conversion unit; 
 	a gate circuit including a drive circuit configured to output a gate drive signal to be supplied to the gate of the switching element and a second capacitor configured to 10smooth a power supply voltage of power to be supplied to the drive circuit; 
 	a bypass circuit configured to cause the second capacitor to be charged with a part of power stored in the first capacitor at the time of power supply loss of a control system circuit and enable the gate drive signal to be maintained in a negative bias by power stored in the second capacitor; and 
 	15a discharging circuit configured to cause the first capacitor to be discharged with the power stored in the first capacitor in a state in which the gate drive signal is maintained in the negative bias by the power stored in the second capacitor.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaibe et al (US 2017/0125657) deals with a thermoelectric generating device and thermoelectric generating method, Tsumura et al (US 2016/0380575) deals with a motor drive control device, compressor, air-sending device, and air-conditioning apparatus, Hotta (US 2016/0204597) deals with a current sensor, and power conversion apparatus, and Yasuda et al (US 2010/0149844) deals with an inverter apparatus.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838